Citation Nr: 1605292	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-39 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date prior to April 12, 2007, for the grant of service connection for amputation of the right fifth finger. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

In his August 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a January 2011 statement, the Veteran withdrew the request for a Board hearing.  


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to active service. 

2.  The Veteran filed a claim of entitlement to service connection for amputation of the right fifth finger on April 12, 2007, based on which service connection was ultimately granted.

3.  Prior to April 12, 2007, there was no formal claim, informal claim, or written intent to file a claim for any disability, to include amputation of the right fifth finger.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an effective date earlier than April 12, 2007, for service connection for amputation of the right fifth finger have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in April 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

With regard to the claim for an earlier effective date for the grant of service connection for amputation of the right fifth finger, the Board notes the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

Service Connection for Hepatitis C

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he contracted hepatitis C while in active service.  Specifically, the Veteran has reported that he received a blood transfusion in active service while being treated for an injury to his right fifth finger, which resulted in amputation of the finger.  In the alternative, the Veteran has alleged that he may have also contracted hepatitis C when he received vaccines by air inoculation guns while on active service.  

The service medical records are silent for treatment for, or any diagnosis of, hepatitis in active service.  Treatment records from June 1976 show the Veteran's right fifth finger was amputated after he sustained an injury resulting in a partial traumatic amputation.  The records show that his finger was soaked in a betadine solution for 15 minutes before he was admitted to surgery where the amputation was completed.  Following treatment, the Veteran was discharged to light duty, with instructions to return to the clinic for follow-up care.  There is no indication from the treatment summary that the Veteran received a blood transfusion as part of the treatment for the right fifth finger amputation.

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with hepatitis C in May 2002, after biopsy of the liver.  Subsequent treatment records show that the Veteran began receiving treatment at VA in May 2008, at which time it was noted that he had a diagnosis of hepatitis C that was thought to be related to a history of IV drug use or past blood transfusion.  Neither the private nor VA post-service treatment records indicate that a medical provider suggested the Veteran's hepatitis C was etiologically related to active service.  

At a February 2011 VA examination, the Veteran reported that he used IV drugs three times in 1977, while on active service.  He reported that he only used "clean needles [he received] from the corpsman."  He also reported that he had a blood transfusion in 1976 when he had his right fifth finger amputated.  After examination of the Veteran and review of the claims file, the examiner opined that hepatitis C was less likely than not related to an in-service blood transfusion, as there was no evidence of record confirming that the Veteran had ever had a blood transfusion.  The examiner noted that the service medical records that detailed the 1976 treatment for an amputated finger did not include any mention of severe blood loss or the need for a blood transfusion.   

In an effort to support his claim, the Veteran sought a private medical opinion regarding hepatitis C.  In an October 2011 letter, the Medical Service Chief at that VA Medical Center in Ann Arbor, Michigan, opined that the Veteran's hepatitis C was less likely than not related to the use of air inoculation guns and explained that such devices were not considered a risk factor for hepatitis C and noted that the Veteran had other risk factors associated with hepatitis C infection.  

The Board finds that the February 2011 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, considered medical literature, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
While laypersons are competent to report the presence of observable symptoms, the Veteran is not competent to provide an opinion regarding the etiology of hepatitis C or to relate hepatitis C to service.  A medical opinion of that nature requires medical testing and medical expertise that is outside the common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion.  Further, there is absolutely no medical evidence of record to support the Veteran's statements that he received a blood transfusion during active service, and the Board in unable to find the statements credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A medical professional reviewed the record and found that it did not support an allegation of blood transfusion.

In sum, the service medical records are silent for a diagnosis of hepatitis and provide no indication that the Veteran received a blood transfusion when his right fifth finger was amputated.  The VA examiner and the Ann Arbor VA Medical Center Medical Service Chief have competently opined that the Veteran's diagnosis of hepatitis C was not etiologically related to active service, to include a reported blood transfusion or the use of air inoculation guns; and the medical evidence of record documents the Veteran's reports of IV drug use, a known risk factor for hepatitis C infection.  The medical opinions are the most probative evidence of record.  The Veteran has not submitted any contrary competent evidence.

To the extent that the Veteran claims that hepatitis C is due to IV drug use during service, the Board notes that no compensation shall be paid if a disability is a result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective Date Claim

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. §5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran has asserted that he should be assigned an effective date immediately following separation from active service for service connection for amputation of the right fifth finger, as he was told at the time the finger was amputated that such a disability was not "worth anything," so he did not file a claim for VA benefits.  

The facts of this case are not in dispute.  The Veteran originally filed a claim of entitlement to service connection for amputation of the right fifth finger that was received by on April 12, 2007.  Prior to that date, the Veteran had not filed any claim of entitlement to compensation benefits.  In the June 2008 rating decision on appeal, the Veteran was granted entitlement to service connection for amputation of the right fifth finger and assigned a 10 percent rating, effective April 12, 2007.  

The Board finds that entitlement to an effective date earlier than April 12, 2007, for service connection for amputation of the right fifth finger is not warranted.  The Veteran was granted entitlement to service connection effective the date of his first claim for that disability, which was more than one year following the date of separation from service.  There was no formal claim, informal claim, or written intent to file a claim for any disability, to include amputation of the right fifth finger, prior to that date.  

The Board acknowledges the Veteran's contentions that had he been aware he could receive benefits for the disability, he would have filed a claim much earlier.  The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  As the Veteran did not file a claim for VA compensation benefits until April 12, 2007, the Board finds that is the appropriate effective date for service connection for amputation of the right fifth finger.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the Board finds that the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to an effective date earlier than April 12, 2007, for service connection for amputation of the right fifth finger is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


